DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on November 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,701,747 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 18-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Panaitopol (U.S. PGPub 2016/0057761) teaches another UE 306 is illustrated and which is out of coverage of the base station 302, that is UE 306 cannot establish or maintain a communication link with the base station 302 because the physical environment of the link is adverse, for example the distance to the base station, and thus the path attenuation between the base station and UE 306 is so large that UE 306 cannot receive and decode a signal transmitted by the base station 302, or vice versa, wherein the path attenuation is interpreted as the parameter used to determine the link quality threshold (See [0062]). In this scenario, where one 306 of the UEs is out-of-coverage, UE 304 can nevertheless perform Device-to-Device (D2D) See [0063]). Plural wireless communication terminals 106 spaced from one another but proximal to each other, which can each transmit a beacon signal 108 for indicating their presence and can receive and detect such a beacon 108 and thereby discover nearby wireless terminals 106. In this example, the terminals perform discovery without interacting with a base station and independent of receiving any signal from a base station (See [0060]). 
The prior art of Sartori et al. (U.S. PGPub 2012/0250551) teaches if the link quality is above (or, alternatively, below) a threshold as indicated by `Y`, the eNB may send assignments for that particular UE in the PDCCH region until the eNB decides to stop using the PDCCH or until the eNB receives another link quality report from the UE (block 915) (See [0129]).
The prior art of Chae et al. (U.S. PGPub 2017/0099688) teaches resource sizes for the relay UE and the normal D2D UE can be configured to be different from each other according to a difference between information bit sizes or reliability requirements (for example, in the case of the relay UE, one discovery signal may occupy 4 PRBs whereas in the case of the normal D2D UE, it may occupy 2 PRBs) and a UE can distinguish between the relay UE and the normal D2D UE through the difference between the resource sizes (See [0075]).
Claims 18-25 appear to be novel and inventive because prior art fails to show or teach wherein under a condition device-to-device communication is decided, discovery process is conducted between the first and second user equipment involving discovery signal, the discovery signal comprises an indication of characteristics of the data to be 
Claims 26-32 appear to be novel and inventive for reasons similar to claim 18 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        11/26/2021